To dismiss an answer claiming the benefits of a cross bill, filed in proceedings to enforce a lien for materials furnished to ■contractors.
Order to show cause denied June 28, 1897.
Fowle is the owner of the Marlborough Flats, so-called, an .apartment dwelling house constructed in 1895. Hollands & Sons were principal contractors. The Detroit Lead Pipe and Sheet Lead Works, Louis Blitz, and others, were material-men who furnished materials to Hollands & Sons. Fowle claims he has overpaid Hollands & Sons. These material men claim to have filed mechanics’ liens. The Detroit Lead Pipe Works filed its bill to enforce its alleged lien, making the Hollands and Fowle, and all the other lien claimants, defendants. The defendant Louis Blitz asserts a claim for glass furnished to Hollands for the building. He filed his answer June 2nd, 1896, to the bill of the complainant and prayed the benefit of a cross-bill. No relief was asked in this cross-bill answer against the complainant. The relief asked was wholly against Fowle, a co-defendant, and his property, and no service was made upon Fowle.